Mr. Justice Dickey : I concur in the views above expressed, but would prefer to rest the judgment upon another ground, in which I feel more confidence. I think when this case was here, and passed upon in the case reported in 99 Ill. 312, the decision was wrong. I think when a new trial is taken under the statute, it sets aside all previous proceedings on the former trial,' and entitles each party to a hearing de novo on all questions of law as well as of fact which may arise, and that decisions made on or relating to such former trial are not res judicata. I think that opinion should be overruled and disregarded, and that the possession relied upon in this case as a basis of defence, under the statute of 1839, is not sufficient to sustain the defence.